Citation Nr: 1545067	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO. 12-07 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant (the Veteran) is represented by: The American Legion 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION


The Veteran had active duty service from June 1967 to June 1969.  

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the RO in Winston-Salem, North Carolina.

In August 2015, the Veteran presented testimony at a Board hearing chaired via videoconference by the undersigned Veterans Law Judge and accepted such hearing in lieu of an in-person hearing before a Member of the Board.  See 38 C.F.R. § 20.700(e) (2015).  A transcript of the hearing is associated with the claims file.


FINDINGS OF FACT

1.  The Veteran has a bilateral hearing loss disability for VA purposes and he has a diagnosis of tinnitus.  

2.  The Veteran was exposed to loud sounds in service.  

3.  An organic disease of the nervous system did not become manifest to a degree of 10 percent or more within one year of service separation.  

4.  Current bilateral hearing loss and tinnitus are not related to service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by service; an organic disease of the nervous system is not presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).

2.  Tinnitus was not incurred in service; an organic disease of the nervous system is not presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for bilateral hearing loss and tinnitus.  

The term "service connection" applies to disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Entitlement to service connection requires (1) medical evidence of current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

For specific enumerated diseases designated as "chronic" there is a presumption that such chronic disease was incurred in or aggravated by service even though there is no evidence of such chronic disease during the period of service.  This presumption applies to veterans who served 90 days or more during a period of war or after December 31, 1946.  Organic disease of the nervous system is included among the enumerated chronic diseases.  However, in order for the presumption to attach, the disease must have become manifest to a degree of 10 percent or more within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Presumptive service connection may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be shown by demonstrating "(1) that one of the enumerated diseases was noted during service or within the presumptive period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  Impaired hearing will be considered to be a "disability" when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Those figures are on the left in each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization--American National Standards Institute (ISO-ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures on the right in each column in parentheses.

The Veteran was given an examination at pre-induction in June 1966; however, the audiometric findings are not legible.  Nevertheless, his hearing and ears were assessed as clinically normal.  When examined at entry into service in June 1967, puretone thresholds in decibels were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0(15)
10(20)
15(25)

20(25)
LEFT
5(20)
5(15)
25(35)

0(5)

In the summary of defects, the examiner noted "impairment of hearing."  He was assigned a physical profile (PULHES) rating of H-2.  The H stands for hearing and ear, and the rating of 2 means that the individual is considered to possess some medical condition or physical defect that may require some activity limitations.  See 9-3(c)(1) Army Regulation 40-501, Change 35.  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Patrick v. Shinseki, 668 F.3d 1325, 1329 (Fed. Cir. 2011).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).  

Here, although tinnitus was not noted at entry, impaired hearing was noted on examination, acceptance, and enrollment into service.  While the auditory acuity at that time did not constitute a disability for VA purposes (38 C.F.R. § 3.385), that fact is not determinative regarding the presumption of soundness.  The language of 38 U.S.C. § 1111 does not require that there be a "disability" in order to prevent the presumption from attaching, but specifically requires "defects, infirmities, or disorders."  The Veteran's impaired hearing was assessed to be a "defect" by the definitional language of the H-2 rating assigned ("medical condition or physical defect").  

The Board acknowledges a notation by a June 2011 VA examiner that: "A review of service records revealed that the Veteran had normal hearing when entering miliary service (July 66)."  As noted above, the July 1966 results were pre-induction as the Veteran did not enter service until June 1967, approximately one year later.  This finding is therefore based on a factual error and is not probative of the absence of a hearing defect at examination, acceptance, and enrollment into service.  

As there was a hearing defect noted on examination, acceptance, and enrollment into service, the presumption of soundness does not attach with respect to the Veteran's hearing.  The only benefits that can be awarded are for aggravation of the Veteran's hearing defect by application of 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306.  Wagner, 370 F.3d at 1096.  

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

Aggravation may not be conceded where the injury or disease underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b).  

A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).  

The burden falls on the veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If there is no evidence of injury, complaints, or treatment of the preexisting disability in service, the burden of proof is not met. 

Here, there is no treatment for or complaint of hearing loss during service.  When examined at service separation in April 1969, the Veteran reported that he had no history of, or current, hearing loss or ear trouble.  The Veteran's ears and auditory acuity were found to be clinically normal.  He was assigned a physical profile value of H-1.  The value 1 means that the individual is considered to possess a high level of medical fitness.  See 9-3(c)(1) Army Regulation 40-501, Change 35; Hanson v. Derwinski, 1 Vet. App. 512 (1991); Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  

Puretone thresholds in decibels at service separation, although after November 1967, were reported as being on the ANSI standard and were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5(20)
5(15)
5(15)

5(10)
LEFT
5(20)
5(15)
5(15)

5(10)

Thus, the Veteran's statements at service separation are in accord with the clinical findings.  Both are in agreement that there was no hearing loss or tinnitus at that time.  Therefore, the Board finds that there was no worsening of the hearing defect during service.  There is also no manifestation of an organic disease of the nervous system to a degree of 10 percent or more within one year of service separation.  

While the Veteran has since been diagnosed with sensorineural hearing loss and tinnitus, which may be considered organic diseases of the nervous system, such diagnoses do not appear for decades after service separation.  The Veteran's account to his private clinician, J.K. Dziadziola, MD, is that his hearing loss progressed slowly over time.  On his claim form, he indicated that his hearing loss and tinnitus began in 1975.  In the July 2011 Notice of Disagreement, he identified the time of onset as the early 1970s.  He reported to a VA examiner in June 2011 that he had noted concerns with hearing for 8-10 years and tinnitus for 12 to 15 years.  

Based on this evidence, the Board finds that the presumption of aggravation of the Veteran's pre-existing hearing defect does not attach, and that there is no presumption of service connection for, or service aggravation of, an organic disease of the nervous system.  

Even though the Board has determined that there is no presumption of aggravation in this case, the Veteran may still demonstrate that his pre-existing hearing defect was actually aggravated by service.  In addressing this question, but Board acknowledges an opinion from the Veteran's private physician Dr. Dziadziola in January 2011.  The January 2011 pure tone averages recorded by Dr. Dziadziola are as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
35
-
45
LEFT
25
25
45
-
60

Dr. Dziadziola wrote: "It is my opinion that his noise exposure in the military is the primary source of his hearing loss as without this his hearing loss would be less prolific than it is now."

A VA examination in June 2011 includes the following pure tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
35
35
50
LEFT
30
30
45
60
55

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 94 percent in the left ear.

In conflict with Dr. Dziadziola's opinion is the opinion of the June 2011 VA examiner that the Veteran's hearing loss and related tinnitus are less likely as not caused by or a result of military noise exposure.  The rationale was that there was at minimum a six year gap between when he exited military service and when he reported the onset of hearing loss and tinnitus, and there was no evidence of a decline in hearing while in military service.  

The Veteran apparently submitted the opinion of the VA examiner to Dr. Dziadziola and requested that he address the concerns of the VA examiner.  In August 2011, Dr. Dziadziola responded as follows: "it is well known in the otolaryngologic community and should be well known also to the VA and their physicians as well that hearing loss does not manifest necessarily immediately from noise exposure and may in fact occur years later.  This does not preclude the possibility of it happening immediately but as OSHA monitors noise level in factories and workshops here in the United States, we notice the damage possibility of longstanding noise exposure over the course of time.  These problems do in fact not manifest immediately."

The Board notes that, as with the June 2011 VA examiner, Dr. Dziadziola did not identify the pre-existing hearing defect.  However, while the VA examiner's omission was based on a factual error (misidentification of the entry examination), Dr. Dziadziola never discussed the service records at all.  It is therefore unclear on what factual basis he formulated his opinion.  The question in this case relates to aggravation of pre-existing hearing defect and it is the Veteran's burden to establish aggravation.  The fact that Dr. Dziadziola's opinion does not acknowledge a pre-existing hearing defect, but is premised on the onset of hearing loss entirely after service, is a fundamental error of fact.  While the Veteran's hearing loss became a disability after service, he clearly had a hearing defect when he entered service.  The failure to acknowledge and discuss this evidence essentially negates any probative weight his opinion might have on the question of aggravation.  

The Board finds that the burden of establishing aggravation of the pre-existing hearing defect is not met in this case.  As the pre-existing hearing defect was not aggravated by service, service connection for such aggravation is not warranted.  

While the presumption of soundness attaches with respect to tinnitus, there is no contention on the Veteran's part that he experienced tinnitus during service.  He has reported the onset of tinnitus in the early 1970s.  While Dr. Dziadziola offered a positive opinion regarding hearing loss, he did not mention tinnitus in the January 2011 opinion.  In his August 2011 letter, he only mentioned tinnitus in rephrasing the question asked by the Veteran.  However, in his discussion, he referred only to hearing loss.  Here, the Board finds the most persuasive evidence regarding the cause of the Veteran's tinnitus to be the opinion of the June 2011 VA examiner that tinnitus is a symptom associated with the Veteran's hearing loss.  It is the only opinion that directly addresses the cause of tinnitus with any specificity, and it is consistent with the evidence which establishes a pre-existing hearing defect which did not rise to the level of a disability until several years after service.  

As service connection or service aggravation is not warranted for hearing loss, the Board finds that service connection is also not warranted for tinnitus.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Duties to Notify and Assist

The Veteran does not assert that there has been any deficiency in the notice provided to him in January 2011 under the Veterans Claims Assistance Act of 2000 (VCAA) and he has not identified any prejudice resulting from any deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (no presumption of prejudice on a notice deficiency; the burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency's determination). 

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, and private treatment reports identified by the Veteran.  The RO has also obtained a thorough medical examination regarding the claims, as well as medical opinions.  The Veteran has made no specific allegations as to the inadequacy of any opinion.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2015).  The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  

Here, during the Board hearing, the Veteran was informed as to the basis for the RO's denial of his claims, and he was informed of the information and evidence necessary to substantiate each claim.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of these claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  



ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is denied.




____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


